

EXHIBIT 10.6.2


Bay National Corporation 2007 Stock Incentive Plan


Stock Option Grant Agreement


                This Stock Option Grant Agreement (the “Agreement”) is entered
into on [INSERT DATE], by and between Bay National Corporation, a Maryland
corporation (the “Corporation”), and [INSERT OPTIONEE NAME] (the “Optionee”),
effective as of [INSERT GRANT DATE] (the “Grant Date”).


                In consideration of the premises, mutual covenants and
agreements herein, the Corporation and the Optionee agree as follows:


                1. Grant of Option. The Corporation hereby grants to the
Optionee, pursuant to the Bay National Corporation 2007 Stock Incentive Plan
(the “Plan”), a stock option to purchase from the Corporation, at a price of
$[INSERT PRICE] per share (the “Exercise Price”), up to [INSERT GRANT AMOUNT]
shares of Common Stock of the Corporation, $.01 par value, subject to the
provisions of this Agreement and the Plan (the “Option”). The Option shall
expire at 5:00 p.m. Eastern Time on the last business day preceding the tenth
anniversary of the Grant Date (the “Expiration Date”), unless fully exercised or
terminated earlier.


                2. Terminology. Unless stated otherwise in this Agreement,
capitalized terms in this Agreement shall have the meaning set forth in the
Plan.


                (a)  Vesting.  Subject to the terms of the Plan with respect to
vesting, the Options granted shall vest in whole or in part, in accordance with
the schedule attached hereto as Exhibit A; provided that the Optionee is in the
continuous employ of, or in a service relationship with, the Corporation from
the Grant Date through the applicable date upon which such Options become
vested.  The extent to which the Options are vested as of a particular vesting
date shall be rounded down to the nearest whole share.  However, vesting is
rounded up to the nearest whole share on the last vesting date.


(b)  Right to Exercise. The Optionee shall have the right to exercise the
Options from and after the date upon which they vest and on or before the
Expiration Date or earlier termination of the Options.  To the extent not
exercised, the number of shares as to which the Option is exercisable shall
accumulate and remain exercisable, in whole or in part, at any time after
becoming exercisable, but not later than the Expiration Date or other
termination of the Option. In the event of the Optionee’s termination of
employment, the exercisability is governed by Section 4.


                                (b) Exercise Procedure. Subject to the
conditions set forth in this Agreement, the Option shall be exercised (to the
extent then exercisable) by delivery of written notice of exercise on any
business day to the Corporate Secretary of the Corporation in such form as the
Administrator may require from time to time. Such notice shall specify the
number of shares in respect to which the Option is being exercised and shall be
accompanied by full payment of the Exercise Price for such shares in accordance
with Section 3(d) of this Agreement. The exercise shall be effective upon
receipt by the Corporate Secretary of the Corporation of such written notice
accompanied by the required payment. The Option may be exercised only in
multiples of whole shares and may not be exercised at any one time as to fewer
than one hundred shares (or such lesser number of shares as to which the Option
is then exercisable). No fractional shares shall be issued pursuant to this
Option.


                                (c) Effect. The exercise, in whole or in part,
of the Option shall cause a reduction in the number of shares of Common Stock
subject to the Option equal to the number of shares of Common Stock with respect
to which the Option is exercised.
 

--------------------------------------------------------------------------------



 
                                (d) Method of Payment. In addition to any other
method approved by the Administrator, if any, payment of the Exercise Price
shall be by any of the following, or a combination thereof, as determined by the
Administrator in its discretion at the time of exercise:


                                      (i) by delivery of cash, certified or
cashier’s check, or money order or other cash equivalent acceptable to
Administrator in its sole discretion; or


                                      (ii) by a broker-assisted cashless
exercise in accordance with Regulation T of the Board of Governors of the
Federal Reserve System and the following provisions. Subject to such limitations
as the Administrator may determine, at any time during which the Common Stock is
publicly traded on a national securities exchange or Nasdaq, the Exercise Price
shall be deemed to be paid, in whole or in part, if the Optionee delivers a
properly executed exercise notice, together with irrevocable instructions:
(i) to a brokerage firm approved by the Corporation to deliver promptly to the
Corporation the aggregate amount of sale or loan proceeds to pay the Exercise
Price and any withholding tax obligations that may arise in connection with the
exercise; and (ii) to the Corporation to deliver the certificates for such
purchased shares directly to such brokerage firm.


                                (e) Issuance of Shares Upon Exercise. Upon due
exercise of the Option, in whole or in part, in accordance with the terms of
this Agreement, the Corporation shall issue to the Optionee, the brokerage firm
specified in the Optionee’s delivery instructions pursuant to a broker-assisted
cashless exercise, or such other person exercising the Option, as the case may
be, the number of shares of Common Stock so paid for, in the form of fully paid
and non-assessable stock and shall deliver certificates therefore as soon as
practicable thereafter.


                                (f) Restrictions on Exercise and upon Shares
Issued upon Exercise. Notwithstanding any other provision of the Agreement, the
Option may not be exercised at any time that the Corporation does not have in
effect a registration statement under the Securities Act of 1933, as amended,
relating to the offer of Common Stock to the Optionee under the Plan, unless the
Corporation agrees to permit such exercise. Upon the issuance of any shares of
Common Stock pursuant to the exercise of the Option, the Optionee will, upon the
request of the Corporation, agree in writing that the Optionee is acquiring such
shares for investment only and not with a view to resale, and that the Optionee
will not sell, pledge or otherwise dispose of such shares so issued unless
(i) the Corporation is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933, as amended,
is not required by that Act or by the rules and regulations thereunder; (ii) the
staff of the Securities and Exchange Commission has issued a “no-action” letter
with respect to such disposition; or (iii) such registration or notification as
is, in the opinion of counsel for the Corporation, required for the lawful
disposition of such shares has been filed by the Corporation and has become
effective; provided, however, that the Corporation is not obligated hereby to
file any such registration or notification.  In addition, the Common Stock
issued upon the exercise of any Options shall be subject to repurchase by the
Corporation for an amount equal to the Exercise Price of such Options upon the
occurrence of an event described in Section 4(d) of this Agreement.   The
Corporation may place a legend embodying such restrictions on the certificates
evidencing such shares.


           4.  Termination of Employment or Service.


(a)  Exercise Period Following Cessation of Employment or Other Service
Relationship, In General.  If Optionee ceases to be employed by, or in a service
relationship with, Bank for any reason other than death, Disability, or
discharge for Cause, (i) the unvested Options shall terminate immediately upon
such cessation, and (ii) the vested Options shall remain exercisable during the
30-day period following such cessation, but in no event after the Expiration
Date.  Unless sooner terminated, any unexercised vested Options shall terminate
upon the expiration of such 30-day period.
 

--------------------------------------------------------------------------------



 
(b)  Death of Optionee.  If Optionee dies prior to the expiration or other
termination of the Options, (i) the unvested Options shall terminate immediately
upon Optionee’s death, and (ii) the vested Options shall remain exercisable
during the one-year period following Optionee’s death, but in no event after the
Expiration Date, by Optionee’s executor, personal representative, or the
person(s) to whom the Options are transferred by will or the laws of descent and
distribution.  Unless sooner terminated, any unexercised vested Options shall
terminate upon the expiration of such one-year period.


(c)  Disability of Optionee.  If Optionee ceases to be employed by, or in a
service relationship with, Bank as a result of Optionee’s Disability, (i) the
unvested Options shall terminate immediately upon such cessation, and (ii) the
vested Options shall remain exercisable during the one-year period following
such cessation, but in no event after the Expiration Date.  Unless sooner
terminated, any unexercised vested Options shall terminate upon the expiration
of such one-year period.


(d)  Misconduct.  Notwithstanding anything to the contrary in this Agreement,
the Options shall terminate in their entirety, regardless of whether the Options
are vested, immediately upon Optionee’s discharge of employment or other service
relationship for Cause or upon Optionee’s commission of any of the following
acts during any period following the cessation of Optionee’s employment or other
service relationship during which the Options otherwise would be exercisable:
(i) fraud on or misappropriation of any funds or property of Bank, or
(ii) breach by Optionee of any provision of any employment, non-disclosure,
non-competition, non-solicitation, assignment of inventions, or other similar
agreement executed by Optionee for the benefit of Bank, as determined by the
Administrator, which determination will be conclusive.


           5.  Adjustments and Business Combinations.


                                (a) Adjustments for Events Affecting Common
Stock. In the event of changes in the Common Stock of the Corporation by reason
of any stock dividend, spin-off, split-up, reverse stock split,
recapitalization, reclassification, merger, consolidation, liquidation, business
combination or exchange of shares and the like, the Administrator shall, in its
discretion, make appropriate substitutions for or adjustments in the number,
kind and price of shares covered by this Option, and shall, in its discretion
and without the consent of the Optionee, make any other substitutions for or
adjustments in this Option, including but not limited to reducing the number of
shares subject to the Option or providing or mandating alternative settlement
methods such as settlement of the Option in cash or in shares of Common Stock or
other securities of the Corporation or of any other entity, or in any other
matters which relate to the Option as the Administrator shall, in its sole
discretion, determine to be necessary or appropriate.


                                (b) Pooling of Interests Transaction.
Notwithstanding anything in the Plan or this Agreement to the contrary and
without the consent of the Optionee, the Administrator, in its sole discretion,
may make any modifications to the Option, including but not limited to
cancellation, forfeiture, surrender or other termination of the Option in whole
or in part regardless of the vested status of the Option, in order to facilitate
any business combination that is authorized by the Board to comply with
requirements for treatment as a pooling of interests transaction for accounting
purposes under generally accepted accounting principles.


                                (c) Adjustments for Other Events. The
Administrator is authorized to make, in its discretion and without the consent
of the Optionee, adjustments in the terms and conditions of, and the criteria
included in, the Option in recognition of unusual or nonrecurring events
affecting the Corporation, or the financial statements of the Corporation, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Option or the Plan.


                                (d) Binding Nature of Adjustments. Adjustments
under this Section 5 will be made by the Administrator, whose determination as
to what adjustments, if any, will be made and the extent thereof will
 

--------------------------------------------------------------------------------



be final, binding and conclusive. No fractional shares will be issued pursuant
to this Option on account of any such adjustments.
 
                                (e) Effect of Change of Control Event. All
outstanding portions of the Option, if any, shall become fully vested upon the
occurrence of any Change of Control Event, except to the extent that provision
is made in connection with the Change of Control Event for the continuation or
assumption of the Option by, or for the substitution of  equivalent options with
respect to, the surviving or successor entity or a parent thereof, and shall be
exercisable in accordance with the Plan; provided, that unless otherwise decided
in the sole discretion of  the Administrator, the acceleration of vesting in
connection with a Change of Control Event shall be limited as provided in the
Plan.


                6. Non-Guarantee of Employment. Nothing in the Plan or in this
Agreement shall confer on an individual any legal or equitable right against the
Corporation or the Administrator, except as expressly provided in the Plan or
this Agreement. Nothing in the Plan or in this Agreement shall (a) constitute
inducement, consideration, or contract for employment or service between an
individual and the Corporation; (b) confer any right on an individual to
continue in the service of the Corporation; or (c) shall interfere in any way
with the right of the Corporation to terminate such service at any time with or
without cause or notice, or to increase or decrease compensation for such
service.


                7. No Rights as Stockholder. The Optionee shall not have any of
the rights of a stockholder with respect to the shares of Common Stock that may
be issued upon the exercise of the Option (including, without limitation, any
rights to receive dividends or noncash distributions with respect to such
shares) until such shares of Common Stock have been issued to him or her upon
the due exercise of the Option. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such certificate or certificates are issued.


            8. Nonqualified Nature of the Option. The Options are not intended
to qualify as incentive stock options within the meaning of Code section 422,
and this Agreement shall be so construed.  Optionee acknowledges that, upon
exercise of the Options, Optionee will recognize taxable income in an amount
equal to the excess of the then Fair Market Value of the Option Shares over the
Exercise Price and must comply with the provisions of Section 9 of this
Agreement with respect to any tax withholding obligations that arise as a result
of such exercise.


                9. Withholding of Taxes.


                                (a) In General. At the time the Option is
exercised in whole or in part, or at any time thereafter as requested by the
Corporation, the Optionee hereby authorizes withholding from payroll or any
other payment of any kind due the Optionee and otherwise agrees to make adequate
provision for foreign, federal, state and local taxes required by law to be
withheld, if any, which arise in connection with the Option. The Corporation may
require the Optionee to make a cash payment to cover any withholding tax
obligation as a condition of exercise of the Option. If the Optionee does not
make such payment when requested, the Corporation may refuse to issue any stock
certificate under the Plan until arrangements satisfactory to the Administrator
for such payment have been made.


                                (b) Means of Payment. The Administrator may, in
its sole discretion, permit the Optionee to satisfy, in whole or in part, any
withholding tax obligation which may arise in connection with the Option by any
of the following means or by a combination of such means: (i) tendering a cash
payment, (ii) authorizing the Corporation to deduct any such tax obligations
from any payment of any kind otherwise due to the Optionee, (iii) authorizing
the Corporation to withhold shares of Common Stock otherwise issuable to the
Optionee pursuant to the exercise of this Option, or (iv) delivering to the
Corporation unencumbered shares of Common Stock already owned by the Optionee.
 

--------------------------------------------------------------------------------



 
10. Compliance with Regulations of the FRB and OCC; Forfeiture.  Subject to the
terms of the Plan, the grant of Options made hereby are subject to the rules and
regulations promulgated by the Federal Reserve Board (“FRB”) and the Office of
the Comptroller of Currency (“OCC”).  In accordance with certain provisions of
such regulations, the Options granted hereby must be exercised or forfeited in
the event the Company or its affiliates, including Bay National Bank, becomes
critically undercapitalized (as defined in 12 C.F.R. § 6.4, or any successor law
or regulation), is subject to FRB or OCC enforcement action, or receives a
capital directive under 12 C.F.R § 6.21 or any successor law or regulation.


11. The Corporation’s Rights. The existence of this Option shall not affect in
any way the right or power of the Corporation or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation, or any issue of bonds, debentures, preferred
or other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


                12. Optionee. Whenever the word “Optionee” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Administrator, to apply to the
estate, personal representative or beneficiary to whom this Option may be
transferred by will, by the laws of descent and distribution, or pursuant to a
qualified domestic relations order as defined in Code section 414(p), the word
“Optionee” shall be deemed to include such person.


                13. Transferability of Option. This Option is not transferable
other than by will or the laws of descent and distribution, pursuant to a
qualified domestic relations order as defined in Code section 414(p), or as
otherwise permitted by the Administrator, in its sole discretion. During the
lifetime of the Optionee, the Option may be exercised only by the Optionee, by
such permitted transferees or, during the period the Optionee is under a legal
disability, by the Optionee’s guardian or legal representative. Except as
provided above, the Option may not be assigned, transferred, pledged,
hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.


                14. Notices. All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to the Optionee
at the address contained in the records of the Corporation, or addressed to the
Administrator, care of the Corporation for the attention of its Corporate
Secretary at its principal office or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.


                15. Entire Agreement. This Agreement and the Plan contain the
entire agreement between the parties with respect to the Option granted
hereunder. Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the Option granted hereunder shall be void and
ineffective for all purposes.


                16. Amendment. This Agreement may not be modified, except as
provided in the Plan or in a written document signed by each of the parties
hereto.


                17. Conformity with Plan. This Agreement is intended to conform
in all respects with, and is subject to all applicable provisions of, the Plan,
which is incorporated herein by reference. Inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the terms of the
Plan. In the event of any ambiguity in this Agreement or any matters as to which
this Agreement is silent, the Plan shall govern. A copy of the Plan is available
upon request to the Administrator.
 

--------------------------------------------------------------------------------



 
                18. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, other than the
conflict of laws principles thereof.


                19. Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.


 
[Signatures appear on the following page.]



 
 

--------------------------------------------------------------------------------

 







                IN WITNESS WHEREOF, the Corporation has caused this Agreement to
be executed by its duly authorized officer as of the date first above written.



 
BAY NATIONAL CORPORATION
   
By:                                                       
 
Print Name:                                         
 
Title:                                                     







The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the prospectus of the Plan and agrees to be bound by all of the
provisions set forth in such documents.
 

     
OPTIONEE:
                           
DATE:                                           
                                                             Print Name:        
       


 
 

--------------------------------------------------------------------------------

 

EXERCISE FORM






Bay National Corporation
2328 West Joppa Road
Lutherville, Maryland 21093




Gentlemen:


     I hereby exercise the Option granted to me on __________, by Bay National
Corporation (the “Corporation”), subject to all the terms and provisions thereof
and of the Bay National Corporation 2007 Stock Incentive Plan (the “Plan”), and
notify you of my desire to purchase ___ incentive shares and ___ non-qualified
shares of Common Stock of the Corporation at a price of $_______  per share
pursuant to the exercise of said Option.


Payment Amount: $____________________

     
Date:  ____________________                                                           
 
                                                                                                                                
   
Optionee Signature
         
Received by Bay National Corporation on
         
                                                                           




 
 

--------------------------------------------------------------------------------

 



Broker Information:

--------------------------------------------------------------------------------

Firm Name

--------------------------------------------------------------------------------

     
Contact Person
   

     
Broker Address
   

         
City, State, Zip Code
 
Phone Number
 
   

     
Broker Account Number
   

     
Electronic Transfer Number:
   



 
 

--------------------------------------------------------------------------------





